1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.  	The application has been amended as follows:
In the claims:
Claims 1-5 (Original).
Claim 6 (currently amendment).
 	The electrical plug of claim [6]  5 , in combination with said MED, and said MED including and electrical system for sliding said at least one socket locking element out of said recesses.
Claims 7-13 (Original).
4.	Claims 1 - 13 are allowed.
5.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests an electronically lockable, electrical plug configured to communicate power and data signals to mobile electronic devices (MED), comprising a male electrical plug body insertable into a female electrical socket of the MED; the contacts of the male electrical plug to communicate the power, data signals of the socket of the MED, a plug locking element formed in the male plug body to be lockable to a corresponding complementary socket locking element of the MED, an electronically operable locking mechanism operates mechanically disengage the plug locking element from the socket locking element to release the electrical plug from the socket of the MED.    
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831